—Order, Supreme Court, Bronx County (Dianne Renwick, J.), entered November 29, 2002, which denied the motion of defendant C.C. Controlled Combustion Co., Inc., for summary judgment dismissing the claims asserted against it, unanimously affirmed, without costs.
The court properly denied defendant-appellant’s motion for summary judgment based on the exclusivity provisions of the Workers’ Compensation Law (Workers’ Compensation Law §§ 11, 29 [6]) since conflicting deposition testimony raises factual issues as to whether defendant-appellant exerted complete and exclusive control over plaintiffs work so as to render it plaintiffs special employer (see Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557 [1991]; Sween v Spacemaster Bldg. Sys., 300 AD2d 32 [2002]; Sanfilippo v City of New York, 239 AD2d 296 [1997]). Concur — Saxe, J.P., Rosenberger, Williams, Lerner and Friedman, JJ.